                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

ALDOE L. FOSTER #1182920                         §
                                                 §
V.                                               §            A-19-CA-472-RP
                                                 §
ANGIE McCOWN, Director Victim                    §
Services Division                                §



                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE ROBERT PITMAN
       UNITED STATES DISTRICT JUDGE

       The Magistrate Judge submits this Report and Recommendation to the District Court

pursuant to 28 U.S.C. §636(b) and Rule 1(f) of Appendix C of the Local Court Rules of the United

States District Court for the Western District of Texas, Local Rules for the Assignment of Duties to

United States Magistrate Judges.

       Before the Court is Plaintiff’s complaint. Plaintiff, proceeding pro se, has been granted leave

to proceed in forma pauperis.

                                   STATEMENT OF THE CASE

       At the time he filed his complaint pursuant to 42 U.S.C. § 1983, Plaintiff was confined in the

Michael Unit of the Texas Department of Criminal Justice - Correctional Institutions Division

(“TDCJ”). He states he worked in a job program at TDCJ from December 6, 2006 to March 29,

2009. During this time, Plaintiff claims deductions from his paycheck were taken for his room and

board and for crime victim services in the amount of $15,000.00. Plaintiff contends the deductions



                                                 1
were fraudulent. He seeks the return of his money plus interest. He sues the Director of the Victim

Services Division, Angie McCown.

                                 DISCUSSION AND ANALYSIS

       A.      Standard Under 28 U.S.C. § 1915(e)

       An in forma pauperis proceeding may be dismissed sua sponte under 28 U.S.C. § 1915(e)

if the court determines the complaint is frivolous, malicious, fails to state a claim upon which relief

may be granted or seeks monetary relief against a defendant who is immune from suit. A dismissal

for frivolousness or maliciousness may occur at any time, before or after service of process and

before or after the defendant’s answer. Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986).

       When reviewing a plaintiff’s complaint, the court must construe plaintiff’s allegations as

liberally as possible. Haines v. Kerner, 404 U.S. 519 (1972). However, the petitioner’s pro se status

does not offer him “an impenetrable shield, for one acting pro se has no license to harass others, clog

the judicial machinery with meritless litigation and abuse already overloaded court dockets.”

Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986).

       B.      Eleventh Amendment Immunity

       To the extent Defendant McCown is sued in her official capacity for monetary damages,

Defendant is immune from suit under the Eleventh Amendment because such an action is the same

as a suit against the sovereign. Pennhurst State School Hosp. v. Halderman, 465 U.S. 89 (1984).

The Eleventh Amendment generally divests federal courts of jurisdiction to entertain suits directed

against states. Port Auth. Trans-Hudson v. Feeney, 495 U.S. 299, 304 (1990). The Eleventh

Amendment may not be evaded by suing state agencies or state employees in their official capacity




                                                  2
because such an indirect pleading remains in essence a claim upon the state treasury. Green v. State

Bar of Texas, 27 F.3d 1083,1087 (5th Cir. 1994).

        C.      Statute of Limitations

        There is no federal statute of limitations for § 1983 actions. Piotrowski v. City of Houston,

51 F.3d 512, 514 n.5 (5th Cir. 1995); Henson-El v. Rogers, 923 F.2d 51, 52 (5th Cir. 1991), cert.

denied, 501 U.S. 1235 (1991). Therefore, the Supreme Court has directed federal courts to borrow

the forum state’s general personal injury limitations period. Owens v. Okure, 488 U.S. 235, 249-50,

(1989). In Texas, the applicable limitations period is two years. Moore v. McDonald, 30 F.3d 616,

620 (5th Cir. 1994) (citing TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a) (Vernon 1986)).

Nevertheless, federal law determines when a § 1983 cause of action accrues. Gartrell v. Gaylor, 981

F.2d 254, 257 (5th Cir . 1993). A cause of action under § 1983 accrues when the aggrieved party

knows, or has reason to know of, the injury or damages which form the basis of the action.

Piotrowski, 51 F.3d at 516.

        Plaintiff filed his suit pursuant to 42 U.S.C. § 1983. He complains of actions that occurred

no later than March 29, 2009. Plaintiff did not execute his complaint until March 28, 2019.

Accordingly, Plaintiff filed his complaint nearly eight years after the limitations period expired.

        To the extent Plaintiff is attempting to assert a state cause of action against the defendant for

fraud, that claim is also barred by the applicable statute of limitations. A four-year limitations period

applies to suits for fraud. See TEX. CIV. PRAC. & REM. CODE ANN. § 16.004(a)(4)

                                         RECOMMENDATION

        It is therefore recommended that Plaintiff’s claims against the defendant in her official

capacity be dismissed without prejudice for want of jurisdiction and Plaintiff’s claim against the


                                                   3
defendant in her individual capacity be dismissed with prejudice as frivolous pursuant to 28 U.S.C.

§ 1915(e).

       It is further recommended that the Court include within its judgment a provision expressly

and specifically warning Plaintiff that filing or pursuing any further frivolous lawsuits may result in

(a) the imposition of court costs pursuant to Section 1915(f); (b) the imposition of significant

monetary sanctions pursuant to Fed. R. Civ. P. 11; (c) the imposition of an order barring Plaintiff

from filing any lawsuits in this Court without first obtaining the permission from a District Judge

of this Court or a Circuit Judge of the Fifth Circuit; or (d) the imposition of an order imposing some

combination of these sanctions.

       It is further recommended that Plaintiff should be warned that for causes of action which

accrue after June 8, 1995, the Texas Department of Criminal Justice, upon receipt of a final order

of a state or federal court that dismisses as frivolous or malicious a lawsuit brought by an inmate

while the inmate was in the custody of the Department or confined in county jail awaiting transfer

to the Department following conviction of a felony or revocation of community supervision, parole,

or mandatory supervision, is authorized to forfeit (1) 60 days of an inmate’s accrued good conduct

time, if the Department has previously received one final order; (2) 120 days of an inmate’s accrued

good conduct time, if the Department has previously received two final orders; or (3) 180 days of

an inmate’s accrued good conduct time, if the Department has previously received three or more

final orders. See, TEX. GOV’T CODE ANN. § 498.0045 (Vernon 1998).

       It is further recommended that Plaintiff be warned that if Plaintiff files more than three

actions or appeals while he is a prisoner which are dismissed as frivolous or malicious or for failure

to state a claim on which relief may be granted, then he will be prohibited from bringing any other


                                                  4
actions in forma pauperis unless he is in imminent danger of serious physical injury. See 28 U.S.C.

§ 1915(g).

       In the event this Report and Recommendation is accepted, adopted or approved, it is

recommended that the Court direct the Clerk to e-mail a copy of its order and judgment to the TDCJ

- Office of the General Counsel and the keeper of the three-strikes list.

                                          OBJECTIONS

       Within 14 days after receipt of the magistrate judge’s report, any party may serve and file

written objections to the findings and recommendations of the magistrate judge. 28 U.S.C. § 636

(b)(1)(C). Failure to file written objections to the proposed findings and recommendations contained

within this report within 14 days after service shall bar an aggrieved party from de novo review by

the district court of the proposed findings and recommendations and from appellate review of factual

findings accepted or adopted by the district court except on grounds of plain error or manifest

injustice. Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415 (5th Cir. 1996)(en banc); Thomas

v. Arn, 474 U.S. 140, 148 (1985); Rodriguez v. Bowen, 857 F.2d 275, 276-277 (5th Cir. 1988).

       SIGNED on May 3, 2019.




                                             _____________________________________
                                             MARK LANE
                                             UNITED STATES MAGISTRATE JUDGE




                                                  5
